Case 19-11408   Doc 37   Filed 10/02/19 Entered 10/02/19 19:41:06   Desc Main
                           Document     Page 1 of 7
Case 19-11408   Doc 37   Filed 10/02/19 Entered 10/02/19 19:41:06   Desc Main
                           Document     Page 2 of 7
Case 19-11408   Doc 37   Filed 10/02/19 Entered 10/02/19 19:41:06   Desc Main
                           Document     Page 3 of 7
Case 19-11408   Doc 37   Filed 10/02/19 Entered 10/02/19 19:41:06   Desc Main
                           Document     Page 4 of 7
Case 19-11408   Doc 37   Filed 10/02/19 Entered 10/02/19 19:41:06   Desc Main
                           Document     Page 5 of 7
Case 19-11408   Doc 37   Filed 10/02/19 Entered 10/02/19 19:41:06   Desc Main
                           Document     Page 6 of 7
Case 19-11408   Doc 37   Filed 10/02/19 Entered 10/02/19 19:41:06   Desc Main
                           Document     Page 7 of 7
